308 F.2d 452
STATE SECURITIES COMPANY, a corporation organized under thelaws of the State of Nebraska, Appellant,v.FEDERATED MUTUAL IMPLEMENT AND HARDWARE INSURANCE COMPANY, acorporation organized under the laws of the Stateof Minnesota, and admitted to dobusiness in the State ofNebraska, Appellee.
No. 16860.
United States Court of Appeals Eighth Circuit.
Oct. 9, 1962.

Fred J. Patz, Lincoln, Neb., made argument for the appellant and Sterling F. Mutz, Lincoln, Neb., was on the brief.
F. B. Baylor, Lincoln, Neb., made argument for the appellee and Baylor, Evnen, Baylor & Urbom by F. B. Baylor, Lincoln, Neb., was on the brief.
Before SANBORN and BLACKMUN, Circuit Judges, and REGISTER, District judge.
PER CURIAM.


1
We affirm the judgment for the defendant (appellee) in this diversity case governed by Nebraska law and tried to Judge John W. Delehant without a jury.  He has wtitten an exhaustive opinion, reported in D.C., 204 F. Supp. 207, to which we can add nothing.  that opinion and that briefs of the parties have convinced us that the judgment appealed from represents, at the very least, a permissible conclusion with respect to a doubtful question of Nebraska law, which this Court will not reverse.  Homolla v. Gluck, 8 Cir., 248 F.2d 731, 733; Weiby v. Farmers Mutual Automobile Insurance Co., 8 Cir., 273 F.2d 327, 331; Village of Brooten v. Cudahy Packing Company, 8 Cir., 291 F.2d 284, 301.


2
Affirmed.